PER CURIAM.
This case arose out of a collision between a streetcar and an automobile. Appellant was found liable jointly with the owner of the automobile for the injuries sustained by a passenger on the streetcar. Appellant contends that the evidence was insufficient to establish negligence on the part of the streetcar operator.
Several versions of how the accident occurred were advanced at trial. The sole question was a factual one. We have carefully examined the record and find there was ample evidence from which the jury could have concluded that appellant failed to exercise that high degree of care owing by a common carrier to a passenger. The judgment is therefore
Affirmed.